BECKER, Circuit Judge,
dissenting.
I agree with most of Chief Judge Slovi-ter’s analysis, but write separately because I do not agree that we should adopt a bright-line rule imposing on schools a “constitutional duty to protect ... the liberty interests of students while they are in the state’s functional custody.” In my view, this case does not require such a broad rule, and I would not advocate adopting one.1 Instead, I believe that the unique circumstances of this case imposed a constitutional duty on the school to protect the students’ liberty interests for a combination of reasons: state law compelled the student to attend school; the student, by reason of her disability, lacked the capacity for mature judgment; and the school took affirmative steps to confine the student to situations where she was physically threatened. Although I do not believe that such a duty arises in every school situation, I have no difficulty deciding that it did arise here, where the school knowingly confined D.R. to a dangerous unisex bathroom and a chaotic classroom where she was repeatedly assaulted. Based on all of the circumstances present in this case, I would reverse the judgment of the district court.

. One could read Chief Judge Sloviter’s later statement that she “need not decide the contours of the duty in all situations" and her accompanying explanation as diluting that rule, but I take her at face value.